This suit is for specific performance of a contract to convey real estate. Part payment of the agreed purchase price was receipted for and possession delivered to the vendee. During the period of delay which ensued the premises were conveyed to another. Whereupon this suit was instituted, resulting in a decree for complainant.
It does not clearly appear that time was of the essence of the contract originally, nor that it was made so by subsequent notice to the vendee to perform it, nor that the vendor before suit offered to perform and the vendee defaulted in performance.
The decree is affirmed upon authority of Felt v. Morse, *Page 38 80 Fla. 154, 85 South. Rep. 656, and Forssell v. Carter,65 Fla. 512, 62 South. Rep. 926.
Affirmed.
WEST, C. J., AND WHITFIELD, ELLIS, TERRELL AND STRUM, J. J., concur.